                          Case 1:19-mj-00234-AJ Document 3 Filed 11/21/19 Page 1 of 5



A093 (Rev. lI/I3jSeardi and Seizure Warrant

                                         Unhed States District Court
                                                                          for the                                ZOiS H[              P 2-- 2b
                                                       District ofNew Hampshire

                 In the Matter ofthe Search of
             (Briefly describe the property to be searched
              or idenBfy theperson by name and address)                               Case No.       19-nij- 3            ^"^*^3
              2014 BROWN BUICK ENCORE(VIN:
            KL4GJHSB3EB537488), NH REG.4496983


                                                 SEARCH AM)SEIZURE WARRANT
To:       Any authorized law enforcement ofGcer
        An application by afederal law enforcement ofScer or an attorney for the government requests the search
ofthe following person or property located in the                           District of            New Hampshire
0dentify theperson or describe the property to be searched and give its location)'.
      2014 BROWN BUICK ENCORE(VIN; KL4CJHSB3EB537488), NH REG.4496983, detailed descriptions and location of
      which are contained in the Affidavit and Attachment A attached and Incorported herein.




          I find that the afl5davit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal(identity theperson or describe the property to be seized):
      See Attachment B(attached and incorporated herein).




          YOU ABE COMMANDED to execute feis warrant on or before                                     // / 2-^                   (not to exceed 14 days)
       □ in the daytime 6:00 a.m. to 10:00 p.m.               □ at any time in the day or night because good cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
 person j&om whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
 properly was taken.
          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory .
 as required by. law and promptly return this warrant and inventory to                           .                                                        •
                                                                                                       (United States Magistrate Judge)

       □ Pursuantto 18U.S.C. §3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
 § 2705 (except for delay of trial), and aufliorize the officer executing this warrant to delay notice to the person who, or whose
 property, will be searched or seized (check the appropriate box)
       □ for           days (not to exceed 30)     O Until, the facts justifying, the later specific date of                                              .


 Date and time issued:            U j! S^l IrQl ^i ^                                                            Judge*/signafure
                                                                                                                Judge s signoiure

 City and state:             Concord, New Hampshire                                   _     Andrea K. Johnstone, U.S. Magistrate Judge
                                                                                                             Printed name and title
         Case 1:19-mj-00234-AJ Document 3 Filed 11/21/19 Page 2 of 5




                                     Attachment A
                         Description ofProperty to Be Searched

      The property to be searched is a 2014 Brown Buick Encore(VBST:
KL4CmSB3EB537488)with New Hampshire Registration 4496983("Subject Vehicle"),

currently impounded at the Claremont Police Department,58 Opera House Square, Claremont,
NH.
      Case 1:19-mj-00234-AJ Document 3 Filed 11/21/19 Page 3 of 5




                                    Attachment B:
                          Description ofItems to Be Seized



1. Firearms.

2. Any items pertaining to the possession offirearms,including, but not limited to, gun
   cases, original gun packaging boxes, ammunition,ammunition m^azines,holsters,

   targets, parts and accessories for firearms, and/or firearm cleaning equipment

3. Controlled substances,including but not limited to marijuana.

4. Drug possession paraphernalia.

5. Computer hardware or software and other digital recording devices such as cameras,cell

   phones,tablets,PDAs,video recorders, and their related storage media that may contain

   documentation ofthe possession offirearms and/or the use ofcontrolled substances.
                         Case 1:19-mj-00234-AJ Document 3 Filed 11/21/19 Page 4 of 5



AO 93 (Rev. 11/13)Search and Seizure Warrant(Page 2)
                                                                 Return

Case No.:                              Date and time warrant executed;         Copy of warrant and inventory left with:
                                  11-15-/'i                 /1-1ST                          V£f-/
Inventory made in the presence of:

Inventory ofthe property taken and name of any person(s)seized:




                                                               Certification



          I declare under penalty of pequry that this inventory is correct and was returned along with the original warrant to the
 designated judge.



Date:
                                                                                       Executing officer's signature


                                                                                          Printed name and title
                            Case 1:19-mj-00234-AJ Document 3 Filed 11/21/19 Page 5 of 5
U.S. Department of Justice
Bureau of Alcohol, Tobacco, Firearms and Explosives
                                                                                 Receipt for Property and Other Items

                   Case/Inspection Number         Case/Inspection Title                             Office
Page      of jL-
                   '7C'2£>'^fS~I           72^
Taken from:(name, title, address, ifappropriate)                                 Recipient: (name, title, address, ifappropriate)


             fuH
Location of Transfer or Seizure                                                  Basis for Transfer or Seizure of Items:

       Ail-^AL,
                 Amount or Quantity                                                          Description of Item(s)


                    £ <1                                                         JP^SF                                              TfiW-lS /^T32t&S
                                                        ^,-AA7!>BD>         AAAffAiJW0                       ^cjH/^P S          O                  a)

                        LA.                                                  SA/^SiJr\/f-             /r^At^Axy                     /'/far^r-
                         c T)                                Pfflf-- BcT f Ltf Lu/                                           /I/L^A^^TT^
                          Ci)                                fL^^7f:c-.                   S'y£P           erfr^ff, /Ia A             L5UAlAy




I hereby acknowledge receipt of the above item(s) into my custody.
ReceivMLbysA/gnafttrel                ^                                                                                                           Date

                                                                  -A/a                                                                             n-/s-n
Tr^dsfeired^^: (signature, ifappropriate)                                 Date   Witnessed by: (signature)                                        Date



  GlO- U.S. GOVERNMENT PRINTING OFFICE: 2009-349-461/41101
                                                                                                                                     ATF Form 3400. 23
                                                                                                                                     Revised March 2005
